Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Claims 1-3, 5-11, 14, 15, 17-19, 21, 22, 24-28, 30, and 31, as amended below, are allowable.  Claims 26-28, 30, and 31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction requirement set forth in the communication dated Jul. 5, 2017 is hereby withdrawn.  In view of the withdrawal of the species election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Miklos Gaszner on 10/13/21.  

The claims are amended as follows:

1. (Currently Amended) A mineralizing biosurfactant comprising: 
i) a surface-active polypeptide module at least 6 amino acid residues in length; and 
ii) a charged peptide module comprising the amino acid sequence of 
RKKRKKRKKRKKGGGY (SEQ ID NO: 132), 
wherein the surface-active polypeptide and the charged peptide modules are conjugated to one another; and
wherein the surface-active polypeptide module comprises an amino acid sequence: 
(a b c d e f g)n
wherein n is an integer from 2 to 12; 
amino acid residues a and d are hydrophobic amino acid residues; 
at least one of residues b and c and at least one of residues e and f are 
hydrophilic amino acid residues, and the other of amino acid residues b and c and e and f are any amino acid residue; and amino acid residue g is any amino acid residue; 
wherein the mineralizing biosurfactant is capable of nucleating silica on the surface of a stabilized micro- or nano-emulsion.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The closest prior art does not teach or reasonably suggest the peptide of SEQ ID NO: 132 as instantly claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Kevin S Orwig/Primary Examiner, Art Unit 1658